Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1, 3, 6, 8, 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance, independent claims 1, 17 and 18 require obtaining a movie including a plurality of frame images including a target image of an object, the brightness of the frame images in the movie varies at a cycle, determining a brightness of the target image, determining the cycle at which the brightness varies and selecting an image different from the target image as a background image based on a similarity between a feature reflecting brightness of the selected image not being less than a threshold similarity.
The closest prior arts are Sato and Chen. Sato discloses obtaining a set of frames including images of a target object with a light source that varies at a cycle and generating a background image based on a determined brightness of the target image. However, Sato discloses generating a background as a blend of images representing the brightest point and darkest points in the brightness cycle with the blending ratio depending on the point of the target image in the brightness cycle. Chen discloses a method of compensating a background image for gradual lighting changes. None of the references alone or in combination disclose selecting a background image for a target image in a movie with cyclical brightness variations by selecting an image different from the target image that displays an object at a similar brightness to that of the target image as required by claims 1, 17 and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423